DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 9-13  of U.S. Patent No. 9,502,624 in view of Oshio et al (U.S. Pub #2005/0280017).
Regarding claim 1 of present application, U.S. Patent No 9,502,624 recites substantially all of the limitations of the claim with the exception of:
	“wherein a surface of the first lead is roughened so as to increase a contact area with the first resin molding”; 
	and “wherein said first resin molding is disposed continuously from said single
side surface of the recess to between the first lead and the second lead;
and wherein at least a part of the at least one back side of the first lead, and at least a part of the at least one back side of the second lead, and at least a part of a back side of the first resin lie on substantially the same plane to form a continuous flat plane.”
Oshio teaches a light emitting apparatus, wherein said first resin molding (Fig. 1-2, 40) is disposed continuously from said single side surface of the recess (Fig. 1-2, 40C) to between a first lead (Fig. 1-2, 20) and a second lead (Fig. 1-2, 30);
and wherein at least a part of the at least one back side of the first lead, and at least a part of the at least one back side of the second lead, and at least a part of a back side of the first resin lie on substantially the same plane to form a continuous flat plane;
wherein the first lead has a recess portion (Fig. 1, 180 and Paragraph 51 that prevents the first lead to come off from the first resin molding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide claim 1 of the patent with the continuous resin molding from the recess to between the leads, and continuous flat plane on the backside as taught by Oshio in order to improve the heat dissipation of the package (Fig. 4) and improve the resin strength (Paragraph 78).
Regarding claim 2, Oshio teaches that the light emitting device emits light having a wavelength in a range from 400 nm to 530 nm (Paragraph 67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the claims of the patent with the light emitting device as taught by Oshio in order to produce CIE standard light (Paragraph 65 and 68). 

Regarding claim 3, Oshio teaches that the first resin molding comprises at least one kind selected from the group consisting of titanium oxide, silica and alumina (Paragraph 73).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the claims of the patent with the material as taught by Oshio in order to increase the heat resistance (Paragraph 73).
Regarding claim 4 of the application, Oshio teaches wherein the first lead and the second lead comprise at least one selected from the group consisting of iron, phosphor bronze, or copper alloy. (Paragraph 69).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the claims of the patent with the material as taught by Oshio in order to increase the thermal conductivity (Paragraph 69).
Regarding claim 5 of the application, see claim 6 of the patent.
Regarding claim 8 of the application, see claim 6 of the patent.
Regarding claim 9 and 10 of the application, see claim 7 of the patent.
Regarding claim 11 of the application, Oshio teaches that the second resin comprises a fluorescent material that is excited by light from the light emitting device and emits light having a spectrum in at least one of red, orange, yellow, green, blue green and blue region (Paragraph 65 and 68).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a fluorescent material in the claims of the patent as taught by Oshio in order to emit colors in the CIE standard (Paragraph 65). 
Regarding claim 12 of the application, see claim 9 of the patent.
Regarding claim 13 of the application, see claim 9 of the patent.
Regarding claim 14 of the application, see claim 11 of the patent.
Regarding claim 15 of the application, see claim 1 and 12 of the patent.
Regarding claim 16 of the application, Oshio teaches wherein the second lead has a recess portion (Fig. 3, 180 and Paragraph 51) that prevents the first lead to come off from the first resin molding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide claim 1 of the patent with a recess portion in the second lead as taught by Oshio in order to improve the heat dissipation of the package (Fig. 4) and improve the resin strength (Paragraph 78).
Regarding claim 17 of the application, Oshio teaches wherein the first lead and the second lead are plated with at least one selected from the group consisting of silver, aluminum, copper and gold (Paragraph 69).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the claims of the patent with the plating as taught by Oshio in order to increase the solder bonding strength (Paragraph 69).
Regarding claim 18 of the application, Oshio teaches that the second resin comprises a fluorescent material that is excited by light from the light emitting device and emits light having a spectrum in at least one of red, orange, yellow, green, blue green and blue region (Paragraph 65 and 68).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a fluorescent material in the claims of the patent as taught by Oshio in order to emit colors in the CIE standard (Paragraph 65). 
Regarding claim 19 of the application, see claim 1 of the patent.
Regarding claim 20 of the application, see claim 14 of the patent.

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 9-13 of U.S. Patent No. 9,502,624 in view of Oshio et al (U.S. Pub #2005/0280017), further in view of Ouchi et al (U.S. Pub #2004/0126504).
Regarding claim 6 of the application, Ouchi teaches wherein the first resin molding comprises a triglycidyl isocyanurate and an acid anhydride (Paragraph 238).
Regarding claim 7 of the application, Ouchi teaches wherein the first resin molding further comprises a curing accelerator and/or a promoter (Paragraph 69, 227, and 238; catalyst and curing agent).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a resin having the primary components and additives as taught by Ouchi in order to use a resin compound having a balance between reactivity, ease of handling, and heat resistance (Paragraph 49-51 and 347).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826